Citation Nr: 1642955	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  12-24 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for cirrhosis of the liver, as secondary to service-connected posttraumatic stress disorder (PTSD) and alcohol abuse.

2. Entitlement to service connection for a dental disability due to dental trauma.

3. Entitlement to service connection for Hepatitis C, as secondary to PTSD and alcohol abuse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of August 2010 and December 2012 by the Department of Veterans Affairs (VA) Regional Office (RO). 

A claim for service connection for a dental condition is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  As this matter stems from an adverse RO determination dealing only with the issue of establishing service connection for a dental disability for compensation purposes, to include as secondary to a service-connected disability, the appeal is limited to this issue only.  See Matthews v. Nicholson, 19 Vet. App. 202, 205 (2005).  

In July 2012, the Veteran requested a hearing before a Veterans Law Judge for the cirrhosis and Hepatitis C claims.  However, in August 2012, he withdrew his request.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2015).  

The Board is REMANDING the Hepatitis C claim to the AOJ for further development.


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for cirrhosis in May 2005.  VA denied the claim in an August 2005 rating decision.  The Veteran appealed this denial in November 2005.  He withdrew his appeal in February 2007.  Therefore, the rating decision became final.

2.  Since this final denial, the Veteran has submitted evidence which tends to substantiate the claim for cirrhosis.  

3.  The Veteran's service-connected PTSD and alcohol abuse caused his cirrhosis.

4. The Veteran does not have a current dental disability for which VA compensation benefits can be awarded.


CONCLUSIONS OF LAW


1. The August 2005 rating decision denying the claim of cirrhosis is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2005).

2.  VA has received new and material evidence since the August 2005 decision to allow the reopening of the cirrhosis claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. The criteria for service connection for cirrhosis on a secondary basis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

4. The criteria for service connection for a dental disorder for purposes of compensation have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.381, 4.150 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).


Under the Veterans Claims Assistance Act (VCAA), VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

First, the Board is reopening and granting the claim of service connection for cirrhosis on the basis of new and material evidence.  Therefore, VCAA notice compliance requires no further discussion for this claim.

Second, the VCAA is inapplicable to the dental claim because it is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Livesay v. Principi, 15 Vet. App. 165, 178 (2001); see also 38 C.F.R. § 3.159(b)(3)(ii) (stating that VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established). 

New and Material Evidence - Cirrhosis

The claim for service connection for cirrhosis was previously denied in an August 2005 rating action.  The Veteran timely appealed the denial, but he subsequently withdrew his appeal.  As such, this rating decision is final.  Therefore, the Board has the jurisdictional responsibility to determine whether there is new and material evidence, irrespective of what the RO determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  If the Board finds that no such evidence has been offered, the analysis must end, and what the RO may have determined in this regard is irrelevant.  Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims). 

If, however, new and material evidence has been submitted since the prior final denial of this claim, then it must be reopened and the former disposition reconsidered.  38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108.  According to VA regulation, "new" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption only applies when determining whether the evidence is new and material.  It also does not apply when determining the credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or assertions beyond the competence of the person making them).

The last final denial of this claim was in August 2005, and VA must determine whether new and material evidence has been submitted since that time to reopen it.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim).

In 2005, the Veteran, as now, claimed PTSD and alcohol abuse caused his cirrhosis.  However, neither PTSD nor alcohol abuse were service connected in 2005, so the claim failed.  At the time of the denial, the record consisted of the Veteran's service treatment records, VA treatment records, and a VA examination.  

Since that rating decision, VA has service connected the PTSD and alcohol abuse, and the Veteran submitted evidence of a cirrhosis diagnosis.  In light of this evidence, the Board finds the Veteran has submitted new and material evidence since the previous denial of the cirrhosis claim.  The evidence is new since it was not considered during the previous adjudication of the claim, and it is material to the disposition of the claim. 

Accordingly, new and material evidence has been submitted to reopen this previously denied and unappealed claim for service connection for cirrhosis.  38 U.S.C.A. § 5108.  

Service Connection - Cirrhosis

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

VA diagnosed the Veteran with cirrhosis in July 2012.  His PTSD and alcohol abuse are also service connected.  Therefore, the first two prongs of the test are met.  

As for the third prong, the August 2010 rating decision, which denied service connection, noted prior "evidence of acute cirrhosis ... which was attributed to ... severe alcoholism."  Notwithstanding the evidence that the Veteran's cirrhosis was in remission when the RO decided the claim, his subsequent re-diagnosis two years later was, more likely than not, due to his chronic service-connected alcoholism.   
Therefore, all three prongs of the service connection test are met, and the claim will be allowed. 

Service Connection - Dental

The Veteran is seeking service connection for the loss of tooth #8, which he contends resulted from in-service trauma.

It is disputed whether the tooth loss occurred in service, but this fact is immaterial to this analysis.  The March 2011 VA examiner specifically found that the missing tooth was replaceable, noting the Veteran had a porcelain-fused-to-metal pontic.  VA regulations provide that replaceable missing teeth are not compensable disabilities.  38 C.F.R. § 3.381(b).  The law provides that in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service connection for the missing tooth for purposes of compensation is not warranted. 

Moreover, even if the Veteran's missing tooth was not replaceable, service connection still would not be warranted.  Missing teeth are not a disability unless the tooth loss is due to loss of substance of the body of the maxilla or mandible caused by trauma or disease such as osteomyelitis.  38 C.F.R. § 4.150, Diagnostic Code 9913.  There is no medical or lay evidence reflecting loss of substance of the body of the maxilla or mandible, or that tooth loss occurred as a result of injury or disease such as osteomyelitis.  In fact, the March 2011 examiner specifically noted that there was no anatomical loss or bony injury of the mandible or maxilla and no teeth lost due to anatomical loss or bony injury. 

In short, the Veteran does not have a current dental disability for purposes of VA compensation, and there is no legal entitlement to service connection for a dental disorder (edentulous maxilla/mandible).  As such, the claim is denied.


ORDER

Service connection for cirrhosis of the liver, as secondary to service-connected PTSD and alcohol abuse, is granted.

Service connection for a dental disability due to dental trauma is denied.


REMAND

A January 2008 VA treatment record shows the Veteran reported private treatment in 2007 for Hepatitis C related to his alcohol abuse.  These records are not in the claims file, so the RO should attempt to obtain them on remand.  

Additionally, the VA treatment records for the appellate period are incomplete.  The available records suggest the Veteran has received alcoholic counseling during this period.  Given this, the nature of the claim, and the incomplete records, remand is warranted to obtain the outstanding records. 

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain:

a) the treatment records from Dr. S.S. and "St. Vincents," as described in the January 7, 2008 VA treatment record cited above.

b) all VA treatment records from the Birmingham VAMC dated from January 2008 (one year prior to his Hepatitis C claim) to present.

Please upload these records, if obtained, into separate VBMS files.

2. If the above records show a diagnosis of Hepatitis C, schedule the Veteran for a VA examination with an appropriate clinician.
After reviewing the record, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner should address the following questions:

a) Is it at least as likely as not that the Veteran's service-connected PTSD caused his Hepatitis C?  Why or why not? 
b) Is it at least as likely as not that the Veteran's service-connected PTSD aggravated his Hepatitis C?  Why or why not? 
c) Is it at least as likely as not that the Veteran's service-connected alcohol abuse caused his Hepatitis C?  Why or why not? 
d) Is it at least as likely as not that the Veteran's service-connected alcohol abuse aggravated his Hepatitis C?  Why or why not? 

3. Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


